[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 11-14017                     JUNE 13, 2012
                             Non-Argument Calendar                 JOHN LEY
                           ________________________                 CLERK

                   D.C. Docket No. 6:10-cv-00071-PCF-DAB


ALBERTO D. BTESH,
as Guardian of Ronald S. Btesh,

                                                           Plaintiff-Appellant,
                                       versus

CITY OF MAITLAND, FL, a Florida Municipal
Corporation, REBECCA DENICOLA,
GARY CALHOUN, individually and in their
official capacities as City of Maitland Police Officers,

                                                           Defendants-Appellees,
AMANDA PAYNE, individually and in her official
capacity as a City of Maitland Police Officer, et al.,

                                                           Defendants.

                          __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________
                                (June 13, 2012)

Before CARNES, WILSON and HILL, Circuit Judges.
PER CURIAM:

      Alberto Btesh appeals the grant of summary judgment to the City of

Maitland, Rebecca Denicola and Gary Calhoun on all the remaining counts of his

complaint in this action.

      The district court in an exhaustive 88-page opinion held that neither of the

individual defendants violated Btesh’s clearly established constitutional right. As

a result, the court held that the City of Maitland also was not liable to Btesh. The

court found no merit to any of Btesh’s other claims.

      We have read the briefs, reviewed the record and carefully considered the

district court’s findings and conclusions of law. Finding no error in these, the

judgment of the district court is due to be

      AFFIRMED.




                                          2